SULLIVAN, PJ.
REAL ESTATE.
(510 La2) In landlord’s action for rent on theory that tenant by remaining in possession two months after termination of lease became hold-over tenant at least for period during which building remained unoccupied, testimony that, in conversation between tenant and janitor of building janitor stated that landlord’s officer said it would be all right if tenant remained a month or two after expiration of lease, held incompetent, as hearsay, to establish janitor’s agency for landlord.
(510 Lbl) In landlord’s action for rent on theory that tenant by remaining in possession two months after termination of lease because hold-over tenant at least for period during which building remained unoccupied, evidence, even if not incompetent as hearsay, held insufficient to establish janitor’s authority to enter contract for month to month tenancy binding on landlord.
(Vickery and Levine, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.